Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7-8 and 10-20 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:	
The previous claim rejections under 35 U.S. C § 112(b) are withdrawn in view of Applicant’s arguments/remarks made in an amendment dated 08/30/2022 (page 11).
	The previous claim rejections under 35 U.S.C. § 101 are withdrawn in view of Applicant’s arguments/remarks made in the amendment dated 08/30/2022 (pages 11-13). Applicant’s arguments/remarks represent the basis for a finding of allowability. Additionally, the Specification states “[C]ompared with the prior art, the present invention pre-trains a neural network model into a stem vectorization model for extracting the feature vector of the stem based on a plurality of question samples…compared with searching directly by using the text content of the stem in the question bank in the prior art, by extracting the feature vector of the stem based on the stem vectorization model in the present invention, the text content of the stem is found in the question bank in the form of the feature vector. This finding is more efficient, and less likely to make mistakes. The corresponding question can be found even if some texts are different, offering better compatibility of finding similar questions, thereby improving the accuracy of the search. Furthermore, the method for intelligent correction of test papers in the present invention provides higher efficiency and accuracy of correction”. Spec. ¶ 135. The claim recites a very specific way of providing intelligent identification of questions. This identification of questions goes further than an abstract idea at least to the extent that it is specific to using a first model trained in advance and a second model comprising a first recognition model for the stems and a second recognition model for the answers and does so in a specific way that does not tie up the alleged abstract idea. Additionally, the Examiner does not discern, that the claimed techniques were widely prevalent or in common use at the time of the invention. Hence, the claims are not directed to an abstract idea and are therefore patent eligible under 35
U.S.C. § 101 at least at Step 2A – Prong 2 of the Guidance.
	In view of the foregoing, claims 1, 7-8 and 10-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715